       Case 4:19-cr-00044-CDL-MSH Document 26 Filed 07/28/20 Page 1 of 1



                 IIN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF GEORGIA
                              COLUMBUS DIVISION

 UNITED STATES OF AMERICA

         v.
                                                       Case No.: 4:19-CR-00044-CDL-MSH-1
 MARCUS RAINEY



     ORDER ON MOTION FOR CONTINUANCE OF PRE-TRIAL CONFERENCE

        Defendant Marcus Rainey, has moved the Court to continue the pre-trial conference of his

case, presently scheduled for August 3, 2020. The Government does not oppose this motion.

Defendant was arraigned on December 12, 2019, and is currently released on bond. Undersigned

counsel needs additional time to conduct further investigation and discuss with client and

government a possible resolution to this case. The Court finds that it is in the interests of justice to

allow the parties to complete investigation, legal research and to explore possible plea negotiations

and this interest outweighs the interest of the Defendant and the public in a speedy trial. Failure

to grant a continuance would deny counsel reasonable time for effective preparation and could

result in a miscarriage of justice. Accordingly, Defendant’s Motion for Continuance [Doc.25] is

GRANTED, and it is hereby ordered that this case shall be continued to the January 2021 trial

term. The delay occasioned by this continuance shall be deemed excludable pursuant to the

provisions of the Speedy Trial Act, 18 U.S.C. ' 3161.

                          It is SO ORDERED, this 28th day of July, 2020.


                                               S/Clay D. Land
                                               HONORABLE CLAY D. LAND
                                               UNITED STATES DISTRICT COURT
